Illinois Official Reports

                              Appellate Court



                   People v. Shipp, 2015 IL App (2d) 130587



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           PHILLIP M. SHIPP, Defendant-Appellant.




District & No.    Second District
                  Docket No. 2-13-0587




Filed             April 8, 2015




Decision Under    Appeal from the Circuit Court of Stephenson County, No. 09-CF-38;
Review            the Hon. James M. Hauser, Judge, presiding.




Judgment          Reversed and remanded.




Counsel on        Alan D. Goldberg and Joshua M. Bernstein, both of State Appellate
Appeal            Defender’s Office, of Chicago, for appellant.

                  John H. Vogt, State’s Attorney, of Freeport (Lawrence M. Bauer and
                  Richard S. London, both of State’s Attorneys Appellate Prosecutor’s
                  Office, of counsel), for the People.
     Panel                    JUSTICE BIRKETT delivered the judgment of the court, with
                              opinion.
                              Justices Hutchinson and Hudson concurred in the judgment and
                              opinion.




                                               OPINION

¶1         Defendant, Phillip M. Shipp, appeals the trial court’s summary dismissal of his petition
       filed under the Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1 et seq. (West 2012)) in
       connection with his convictions of possession of cannabis (720 ILCS 550/4(a) (West 2008)),
       armed violence (720 ILCS 5/33A-2(a) (West 2008)), unlawful possession of a controlled
       substance with intent to deliver (720 ILCS 570/401(c)(2) (West 2008)), unlawful possession
       of a firearm by a felon (720 ILCS 5/24-1.1(a) (West 2008)), and unlawful use of weapons
       (720 ILCS 5/24-1(a)(4) (West 2008)). He contends that he stated a sufficient claim that his
       counsel on direct appeal was ineffective for failing to challenge the denial of his motion to
       suppress. We agree. Accordingly, we reverse and remand.

¶2                                          I. BACKGROUND
¶3         Defendant was charged after police responded to a report of a fight that possibly included
       guns. Defendant was found near the scene with a loaded pistol, cocaine, and cannabis.
       Defendant moved to suppress the physical evidence, and a hearing was held. For the most
       part, the evidence was undisputed.
¶4         The evidence showed that, at around 5 a.m. on January 31, 2009, police officers,
       including Jeff Zalaznik, were dispatched to the area of Iroquois Street and Miami Avenue in
       Freeport in response to a 911 call about a fight involving weapons, possibly guns. No
       information was provided describing the people involved in the fight. None of the officers
       witnessed a fight.
¶5         Zalaznik arrived at the area less than a minute after the dispatch. He saw two individuals,
       defendant and Denise Dickens, walking south in the 500 block of Miami Avenue. The record
       indicates that this was less than a block from the intersection of Miami and Iroquois. Another
       officer was north, in the 600 block of Miami, talking to an individual. Defendant and Dickens
       did not appear to be agitated, sweating, or out of breath, and they were not doing anything
       unusual. Their clothing was not disheveled, and defendant did not have any injuries or marks
       consistent with a fight. Without leaving his squad car, Zalaznik asked whether they had been
       involved in, or knew of, any fights. Defendant and Dickens said “no” and continued walking.
¶6         Zalaznik did not activate his lights, but he got out of his squad car and asked defendant
       and Dickens to stop. Zalaznik approached them, said that he was investigating a 911 call, and
       asked for identification. Dickens asked why he needed identification, and defendant said that
       he was just visiting his grandfather. They attempted to walk away, but Zalaznik told them to
       stop. Counsel asked Zalaznik whether, during this initial encounter, he told Dickens and
       defendant whether they could leave. Zalaznik answered, “I did inform them, yes, that they
       were not free to leave at any point until our investigation was finished.” He then repeated:

                                                  -2-
       “[W]hen they initially asked me that, you know, why I was stopping them and when I had
       asked them for identification, then I informed them that they were not free to leave until our
       investigation was finished.” Zalaznik stated that his overall reason for stopping defendant
       was that, given the time of day, the nature of the call, the area, and the vehicles leaving the
       area, he suspected that defendant might have been involved in the fight.
¶7         While Zalaznik was questioning defendant and Dickens, a van pulled up and two people,
       later identified as David and Diann Adams, got out of it and yelled to Zalaznik that they were
       the people who had called 911 and that the people he was looking for were north on Miami
       Avenue. Zalaznik told them to get back in the van. Officer Sanders then arrived and told the
       Adams couple to remain in their van. Zalaznik knew the Adams couple from prior police
       calls and indicated that David had a history of mental issues and violence toward police.
¶8         Zalaznik returned his attention to defendant and Dickens, who repeatedly attempted to
       walk away. Each time they tried to disengage, Zalaznik told them to stop, and they complied.
       Zalaznik next observed that defendant had his hands in his jacket pockets, and Zalaznik
       ordered him to remove them. Defendant complied. Zalaznik testified that defendant was not
       wearing gloves and he agreed that, given the time of year, it was probably cold outside. He
       said that officers ask people to remove their hands from pockets in the interests of officer
       safety; if a person puts his hands in his pockets multiple times, he might have a weapon.
¶9         Zalaznik again asked defendant and Dickens to provide identification. Defendant stated
       that he did not have identification on his person but that it was in his truck, which was parked
       about 20 feet away. Defendant began walking toward the truck, but Zalaznik told him to stop
       and said that verbal identification would be acceptable. Both provided their names.
¶ 10       Zalaznik radioed the names to dispatch to check whether there were any outstanding
       warrants. He found out later that there were not. By that time, Officers Shippert and
       Thompson had arrived on the scene. Zalaznik recognized defendant’s name, as defendant had
       been the alleged victim of a shooting about a month earlier. Zalaznik thought that defendant
       now might have been looking for revenge. Thompson testified, however, that he thought that
       defendant had shot himself.
¶ 11       Shippert saw defendant put his hands in his jacket pockets and told him to remove them.
       Defendant complied. Zalaznik asked defendant whether the officers could conduct a
       pat-down for weapons. Defendant became agitated, said that he had not done anything
       wrong, and refused. Defendant then put his hands into his pockets and Zalaznik and Shippert
       attempted to grab his arms. Zalaznik “did not get a hand on him,” but believed that Shippert
       got his left hand on defendant’s arm. Defendant then fled, with Zalaznik running after him,
       yelling at him to stop. Defendant slipped on some ice and fell, and the officers caught up to
       him and handcuffed him. A search uncovered a loaded pistol in defendant’s pants pocket.
       They also found cocaine, cannabis, and $560 cash.
¶ 12       Dickens testified that, on January 31, 2009, she had been outside of a party where there
       were confrontations. She saw defendant standing on Miami Avenue and walked over to him.
       Defendant told her that he was on his way to his grandfather’s house, which was about
       halfway down the block. Defendant’s grandfather was also Dickens’ uncle and she decided to
       go there as well. Zalaznik stopped them and kept asking questions. However, he did not tell
       them that they could or could not leave.
¶ 13       The trial court denied the motion to suppress, finding that it was unnecessary to
       determine whether the officers acted properly when they initially questioned defendant,

                                                  -3-
       stopped him, demanded identification, or sought to pat him down. Instead, the court found
       that, under section 31-1 of the Criminal Code of 1961 (Code) (720 ILCS 5/31-1 (West 2008))
       and People v. Villarreal, 152 Ill. 2d 368 (1992), defendant resisted or obstructed the
       performance of a police officer when he fled, making the subsequent search permissible.
¶ 14       On March 11, 2010, the parties agreed to a stipulated bench trial, and the State agreed to
       dismiss an unrelated charge. The parties entered a written stipulation providing a factual
       basis for the charges. The stipulation also provided that the trial court would continue to rule
       as it did on the suppression of evidence and that the court would find defendant guilty of all
       charges. The stipulation included a recommended sentence for each offense and stated that
       defendant wished to preserve the suppression issue for appellate review.
¶ 15       In response to a question from the court, both parties agreed that the stipulation was
       tantamount to a guilty plea. The court admonished defendant in accordance with Illinois
       Supreme Court Rule 402 (eff. July 1, 1997). Defendant stated that he understood, and the
       court found him guilty. The parties waived a presentence investigation, and the court
       sentenced defendant as agreed in the stipulation. The court advised defendant that he had 30
       days to appeal. The court did not admonish defendant in accordance with Illinois Supreme
       Court Rule 605(c) (eff. Oct. 1, 2001), which requires admonishments that, per Illinois
       Supreme Court Rule 604(d) (eff. July 1, 2006), before a defendant may appeal from a
       negotiated guilty plea, he must file a motion seeking to withdraw the plea, and any issue not
       raised in the motion is forfeited. No posttrial motions were filed, and defendant appealed.
¶ 16       On appeal, counsel argued in part that defendant’s stipulated bench trial was equivalent to
       a guilty plea, requiring compliance with Rules 604(d) and 605(c). Counsel did not challenge
       the denial of the motion to suppress. On October 30, 2012, we rejected the argument that the
       stipulated bench trial was equivalent to a guilty plea and we granted relief on an unrelated
       issue. People v. Shipp, 2012 IL App (2d) 110265-U.
¶ 17       On February 15, 2013, defendant filed his postconviction petition, alleging that appellate
       counsel was ineffective for failing to challenge the denial of the motion to suppress, due to
       counsel’s mistaken belief that defendant could appeal only by filing a motion to withdraw a
       guilty plea under Rule 604(d).
¶ 18       On May 13, 2013, the trial court summarily dismissed the petition as frivolous and
       patently without merit. Without providing any specific analysis, the court reasoned that the
       failure to raise the matter on appeal was not objectively unreasonable and that defendant
       failed to show that, had counsel raised the matter, the convictions would have been reversed.
       Defendant appeals.

¶ 19                                        II. ANALYSIS
¶ 20       Defendant contends that he stated an arguable claim that his appellate counsel was
       ineffective when he misapprehended the law and thus failed to raise the suppression issue on
       appeal. The State agrees that counsel misapprehended the law, but argues that the initial stop
       and attempt to frisk defendant were proper and that defendant was guilty of obstructing
       justice when he fled, making the ultimate search and seizure valid. Thus, the State argues
       that, had counsel raised the suppression issue, it would have failed, meaning that defendant
       cannot show prejudice sufficient to support his postconviction claim. Defendant disagrees



                                                  -4-
       that the stop and attempt to frisk were valid and further argues that his flight did not then
       allow the police to transform an improper stop into a proper one.
¶ 21        The Act establishes a three-stage process for adjudicating a postconviction petition.
       People v. Carballido, 2011 IL App (2d) 090340, ¶ 37 (citing People v. Jones, 213 Ill. 2d 498,
       503 (2004)). At the first stage, the trial court must review the petition within 90 days of its
       filing and decide whether it is either frivolous or patently without merit. Id. If the court
       decides that it is either, it must dismiss the petition in a written order. Id.
¶ 22        A pro se postconviction petition is frivolous or patently without merit when it has no
       arguable basis either in law or in fact. People v. Hodges, 234 Ill. 2d 1, 16 (2009). A petition
       has no basis in law when it is based on an indisputably meritless legal theory. Id. That means
       that the legal theory is completely contradicted by the record. Id. A petition has no factual
       basis when it is based on factual allegations that are either fantastic or delusional. Id. at 17.
¶ 23        Although the postconviction petition must identify the bases upon which the defendant’s
       constitutional rights were violated, the threshold for first-stage survival is low. Id. at 9. The
       defendant must set forth only the gist of a constitutional claim, which means that the petition
       contains enough facts to make out an arguable constitutional claim. Id. A court must dismiss
       the petition when the record contradicts the defendant’s allegations. People v. Rogers, 197 Ill.
       2d 216, 222 (2001). We review de novo a trial court’s first-stage dismissal. Hodges, 234 Ill.
       2d at 9.
¶ 24        A claim of ineffective assistance of counsel is assessed under the standards articulated in
       Strickland v. Washington, 466 U.S. 668 (1984). People v. Brown, 236 Ill. 2d 175, 185 (2010).
       Under the Act, the trial court may not summarily dismiss a petition alleging ineffective
       assistance of counsel if: (1) counsel’s performance arguably fell below an objective standard
       of reasonableness and (2) the defendant was arguably prejudiced as a result. Id. The failure to
       establish either prong of Strickland is fatal to the claim. People v. Clendenin, 238 Ill. 2d 302,
       317-18 (2010). Here, the State concedes that appellate counsel’s performance was deficient;
       it asserts only a lack of prejudice. With respect to appellate counsel’s failure to raise an issue,
       a defendant meets the prejudice prong by showing a reasonable probability that, had counsel
       raised the issue, the appeal would have succeeded. See People v. Petrenko, 237 Ill. 2d 490,
       497 (2010).
¶ 25        Here, in denying the motion to suppress, the trial court determined that, regardless of
       whether the initial stop and attempt to frisk were proper, defendant resisted or obstructed the
       performance of a police officer when he fled, making the subsequent search and seizure
       permissible. Because whether the stop and attempted frisk were unlawful is important to a
       full understanding of the effect of defendant’s flight, we address those topics first.

¶ 26                                          A. The Stop
¶ 27       Defendant contends that the stop was unlawful because there was no indication that he
       had done anything wrong; he was merely in the area of a reported crime. The State contends
       that defendant’s proximity to the area of the call, his refusal to cooperate, and the time of day
       made the stop appropriate.
¶ 28       On appeal from an order denying a motion to suppress, we use a two-part standard of
       review. People v. Miller, 2014 IL App (2d) 120873, ¶ 25. “The trial court’s findings of fact
       are upheld unless they are against the manifest weight of the evidence.” Id. Findings are


                                                    -5-
       against the manifest weight of the evidence if they are unreasonable, arbitrary, or not based
       on the evidence, or if the opposite conclusion is clearly evident. Id. That said, the ultimate
       issue of whether to suppress is a legal one and subject to de novo review. Id.
¶ 29       The fourth amendment to the United States Constitution guarantees the “right of the
       people to be secure in their persons, houses, papers, and effects, against unreasonable
       searches and seizures.” U.S. Const., amend. IV. “This provision applies to all seizures of the
       person, including seizures that involve only a brief detention short of traditional arrest.”
       People v. Thomas, 198 Ill. 2d 103, 108 (2001). “Reasonableness under the fourth amendment
       generally requires a warrant supported by probable cause.” Id. However, in Terry v. Ohio,
       392 U.S. 1, 22 (1968), the United States Supreme Court held that a police officer, under
       appropriate circumstances, could briefly detain a person for investigatory purposes. Thomas,
       198 Ill. 2d at 108-09. “Under the Terry exception, a police officer may briefly stop a person
       for temporary questioning if the officer reasonably believes that the person has committed, or
       is about to commit, a crime.” Id. at 109.
¶ 30       “Whether an investigatory stop is valid is a separate question from whether a search for
       weapons is valid.” Id. The conduct constituting the Terry stop must have been justified at its
       inception, and a court objectively considers whether, based on the facts available to the
       police officer, the police action was appropriate. Id. “To justify the intrusion, the police
       officer must be able to point to specific and articulable facts which, taken together with
       rational inferences therefrom, reasonably warrant that intrusion.” Id. “The Terry standards
       have been codified in our Code of Criminal Procedure of 1963.” Id.; see 725 ILCS 5/107-14
       (West 2008).
¶ 31       At the outset, we note that a Terry stop occurred when Zalaznik exited his police car, told
       defendant to stop, and then would not allow him to go on his way.
¶ 32       Under the fourth amendment, a person is seized when an officer, “ ‘by means of physical
       force or show of authority,’ ” restrains a citizen’s liberty. Florida v. Bostick, 501 U.S. 429,
       434 (1991) (quoting Terry, 392 U.S. at 19 n.16). To determine whether a seizure occurred,
       “[w]e look to the totality of the circumstances to determine whether a reasonable person
       would feel free to leave under the circumstances.” People v. Beverly, 364 Ill. App. 3d 361,
       370 (2006).
¶ 33       Zalaznik testified that he told defendant that he was not free to leave. He also testified
       that he stopped defendant from walking away, multiple times. Thus, by his own admission,1
       he restrained defendant by a show of authority, thus effecting a Terry stop. See People v.
       Jackson, 389 Ill. App. 3d 283, 288-89 (2009) (“after the third or fourth command,” a
       reasonable person would not feel free to leave). Accordingly, the next question is whether the
       stop was lawful.
¶ 34       Our supreme court has defined the reasonableness standard for police conduct in the
       context of a Terry stop. The officer must have observed unusual conduct, leading to a
       reasonable, articulable suspicion that the person has committed or is about to commit a
       crime. People v. Kipfer, 356 Ill. App. 3d 132, 137 (2005). “Viewed as a whole, the situation
       confronting the police officer must be so far from the ordinary that any competent officer
       would be expected to act quickly.” Thomas, 198 Ill. 2d at 110. “The facts supporting the

           1
           Although Dickens testified that Zalaznik did not tell them that they could not leave, she did not
       suggest that the encounter was consensual.

                                                     -6-
       officer’s suspicions need not meet probable cause requirements, but they must justify more
       than a mere hunch.” Id. The facts should not be viewed with analytical hindsight. Id. Instead,
       they should be considered from the perspective of a reasonable officer confronted with the
       situation. Id.
¶ 35       We have noted that “ ‘[a]n individual’s presence in an area of expected criminal activity,
       standing alone, is not enough to support a reasonable, particularized suspicion that the person
       is committing a crime.’ ” Kipfer, 356 Ill. App. 3d at 138 (quoting Illinois v. Wardlow, 528
       U.S. 119, 124 (2000)). An individual’s location is among the relevant contextual
       considerations, but it is not enough, by itself, to support a valid stop. Id. The lateness of the
       hour may also be a factor contributing to a reasonable suspicion. Id. “However, this factor
       contributes to suspicion of criminal activity only when there is no legitimate basis for an
       individual to be in the location at such an hour.” Id. at 138-39. In addition, a “refusal to
       cooperate, without more, does not furnish the minimal level of objective justification needed
       for a detention or seizure.” (Internal quotation marks omitted.) Id. at 140.
¶ 36       In Kipfer, a police officer stopped the defendant at about 3:40 a.m. after he saw the
       defendant come out from behind a dumpster and walk through the parking lot of an
       apartment complex. The officer did not see the defendant do anything illegal, but the fact that
       car burglaries had recently occurred in the parking lot caused the officer to become
       suspicious. The officer made several attempts to get the defendant to stop before he
       complied. Id. at 138. We found that the officer lacked a reasonable articulable suspicion for
       the stop. The defendant’s presence in the parking lot at a late hour was not sufficient to create
       a reasonable suspicion that the defendant had committed or was about to commit a crime, and
       the officer failed to articulate any facts to distinguish the defendant from a resident of the
       apartment complex, a guest of a resident, or a mere passerby. Id. We distinguished the case
       from ones in which the time of day and the location could give rise to a reasonable suspicion,
       such as where two men wearing black clothing were stopped after emerging from a
       commercial area at 12:50 a.m. Id. at 141 (citing People v. McGowan, 69 Ill. 2d 73, 75-76
       (1977)).
¶ 37       Here, the facts are very much like those in Kipfer. Defendant was walking in a residential
       area at 5 a.m. Although he clearly wanted to continue on his way, he was not showing signs
       of attempting to flee the area, and he was not otherwise behaving suspiciously. Thus, the
       police had no reason to believe that he was involved in a crime.
¶ 38       Although here, unlike in Kipfer, the police were responding to a report of a crime, the
       same result obtains. In People v. Linley, 388 Ill. App. 3d 747 (2009), an officer was
       dispatched to investigate gunfire at a late hour and encountered the defendant in the area. We
       applied Kipfer and invalidated the stop, noting that a defendant’s “[p]resence in a residential
       area–even one known as the site of frequent criminal activity–at a late hour is not enough to
       warrant an investigatory stop.” Id. at 752.
¶ 39       It is true that a 911 call carries some degree of reliability. Id. at 750-51. Nevertheless,
       here, the callers did not identify defendant as a person involved or distinguish him from a
       resident or legitimate visitor to the area. Cf. Navarette v. California, 572 U.S. ___, ___, 134
       S. Ct. 1683, 1692 (2014) (police validly stopped truck matching 911 caller’s description). As
       there were no facts to tie defendant to the report of criminal activity, the stop was improper.



                                                   -7-
¶ 40                                     B. The Attempted Frisk
¶ 41       Defendant also argues that, aside from the validity of the stop, the attempt to frisk was
       unreasonable. We agree.
¶ 42       In order for a frisk to be constitutionally reasonable, (1) the stop must be proper, (2) the
       officer must have reason to know that the defendant is armed and dangerous, and (3) the
       scope of the search must be strictly limited to a search for weapons. 725 ILCS 5/108-1.01
       (West 2008); People v. Davis, 352 Ill. App. 3d 576, 580 (2004). Here, even if the stop had
       been proper, the police had no grounds to conduct a frisk.
¶ 43       In order to frisk a defendant for weapons, “the officer must reasonably believe that the
       defendant is armed and dangerous.” Davis, 352 Ill. App. 3d at 580. “This reasonable belief is
       met if a reasonably prudent person, when faced with the circumstances that the police
       confronted, would have believed that his safety or the safety of others was in danger.” Id.
       Further, “Terry permits a protective search only when the suspect ‘is armed and presently
       dangerous.’ ” (Emphasis in original.) People v. Walker, 2013 IL App (4th) 120118, ¶ 47
       (quoting Terry, 392 U.S. at 24). If a protective search goes beyond what is necessary to
       determine whether a defendant is armed, it is no longer valid and its fruits will be suppressed.
       Id. ¶ 35.
¶ 44       In Davis, the defendant was seen riding his bike at night without a light. After officers
       stopped him, they observed him fidgeting, looking around frantically, and attempting to
       “ ‘dive’ ” into his right-front pocket. Davis, 352 Ill. App. 3d at 578. When the defendant’s
       fingers were inside the pocket, the officers asked to see his hands. The defendant initially
       complied, but soon again attempted to reach back into his pocket. Fearing for their safely, the
       officers handcuffed defendant, patted him down, and found a box cutter and contraband. Id.
       On appeal, we found the frisk to be unlawful. We noted that the defendant, by riding his bike
       at night without a light, was not doing anything to create a reasonable belief that he was
       armed and dangerous. Id. at 581. We also held that his nervousness, while a pertinent fact in
       determining reasonable suspicion, could not alone justify a frisk. Id. Further, the fact that the
       defendant attempted to put his hand in his pocket could not justify the frisk, as the defendant
       could have put his hand in his pocket for an innocuous reason, such as to keep warm or
       locate his identification. Id.; see also People v. Dotson, 37 Ill. App. 3d 176, 177 (1976)
       (observations that the defendant kept putting his hand in his pocket, took several steps back,
       and shifted his weight on his feet did not amount to a proper basis to frisk the defendant).
¶ 45       Likewise, in Linley, we held that, even if the stop could be upheld, a protective search of
       the defendant’s clothing could not. There, the defendant was in a high-crime area at a late
       hour, near the scene of a dispatch call, and the officers believed that the defendant considered
       fleeing. However, we held that, without reliable information that shots had been fired in the
       vicinity, there were no particular facts that would lead the officers to believe that the
       defendant was armed and dangerous. Linley, 388 Ill. App. 3d at 753.
¶ 46       Here, although defendant was near the scene of a dispatch call, the people who reported
       the crime told Zalaznik that the people he was looking for had gone to the north. Thus, the
       call provided no basis to suspect that defendant was armed. That defendant placed his hands
       in his pockets was, standing alone, insufficient, especially when it was January and defendant
       had no gloves. Ultimately, the police had only a subjective hunch or speculation, which is
       insufficient to support a reasonable belief that a defendant is armed and dangerous. See
       Walker, 2013 IL App (4th) 120118, ¶ 34 (“The reasonableness of the police officer’s belief is

                                                   -8-
       measured by an objective standard based upon the facts and circumstances known to the
       officer at the time of the intrusion.”). Thus, the attempted frisk was improper.

¶ 47                                            C. The Flight
¶ 48        The trial court determined that the legitimacy of the stop and attempt to frisk was
       irrelevant, finding that defendant was resisting or obstructing a police officer when he fled.
       Whether a defendant’s flight after a police encounter constitutes resisting or obstructing was
       discussed in Villarreal and People v. Moore, 286 Ill. App. 3d 649 (1997). Those cases
       specifically draw a distinction between resisting an unlawful arrest and resisting an unlawful
       stop.
¶ 49        In Villarreal, the defendants were charged with violating section 31-1 of the Code when
       they attempted to prevent police officers from making a warrantless entry into their residence
       to arrest a third person. The defendants moved to quash their arrests, arguing that they could
       not be prosecuted for resisting or obstructing the police when the officers’ entry was illegal.
       On appeal, our supreme court held that, under section 7-7 of the Code (720 ILCS 5/7-7 (West
       2008)), the exclusionary rule could not be used to suppress evidence gained as the result of a
       defendant’s resistance to an arrest, even if the arrest was unlawful. Villarreal, 152 Ill. 2d at
       378-79. That determination was based on the plain language of the statutes at issue. Under
       section 31-1, “[a] person who knowingly resists or obstructs the performance by one known
       to the person to be a peace officer *** of any authorized act within his official capacity
       commits a Class A misdemeanor.” 720 ILCS 5/31-1(a) (West 2008). Meanwhile, section 7-7
       states that “[a] person is not authorized to use force to resist an arrest which he knows is
       being made *** by a peace officer ***, even if he believes that the arrest is unlawful and the
       arrest in fact is unlawful.” 720 ILCS 5/7-7 (West 2008). Reading those sections together, it is
       clear that the legislature intended to prevent individuals from obstructing the performance of
       an arrest, even if unlawful. Villarreal, 152 Ill. 2d at 374. However, that rule has been limited
       to unlawful arrests and is not applicable when an officer is not undertaking an arrest. Thus,
       where a police officer is not trying to make an arrest, section 31-1 does not prohibit
       resistance. See City of Champaign v. Torres, 214 Ill. 2d 234, 243 (2005). As a result, in
       Moore, the Third District held that the statutes do not apply in the event of an unjustified
       Terry stop. Moore, 286 Ill. App. 3d at 654.
¶ 50        In Moore, the defendant fled after officers told him to stop. The defendant was caught
       and found to have contraband. After determining that the officers did not have a valid reason
       to stop the defendant, the court addressed whether, under Villarreal, the seizure was
       nevertheless appropriate because the defendant’s flight constituted obstruction under section
       31-1. The court held that it did not. Id. The court noted that a Terry stop, without sufficient
       articulable facts to warrant the stop, is not justified from its inception. Id. Further, section 7-7
       is limited to circumstances involving an unlawful arrest. Thus, the court found that a person
       who runs away from an unlawful Terry stop is not resisting or obstructing an authorized act
       of the police officer. Id.
¶ 51        We agree with the reasoning of Moore. See People v. Slaymaker, 2015 IL App (2d)
       130528, ¶ 13. Here, under the plain language of sections 31-1 and 7-7, and under Moore, the
       trial court was incorrect when it did not address the validity of the stop and attempted frisk
       and found that, under Villarreal, defendant was resisting or obstructing a police officer.
       Nothing indicates that the officers were attempting to arrest defendant when they reached out

                                                    -9-
       to pat him down for weapons, and nothing indicates that they would have had a valid reason
       to arrest him at that point. Thus, the court erred in its application of Villarreal.
¶ 52        The State does not discuss Villarreal. Instead, relying on Thomas, it contends that
       defendant’s flight from the scene was sufficient to justify the subsequent search and
       discovery of contraband, even when the stop and attempted frisk were unwarranted.
¶ 53        In Thomas, a police officer attempted to stop and question the defendant, who was seen
       riding a bicycle and carrying a police scanner, by blocking the defendant’s path with his
       vehicle. However, the defendant turned down an alleyway and rode away at an accelerated
       rate. Another officer pursued the defendant, pulled alongside him, and instructed him to stop.
       Ultimately, the defendant abandoned his bicycle and began to run. The defendant was
       eventually taken into custody for obstructing a police officer, and a pat-down search
       uncovered contraband. The trial court granted a motion to suppress, and the appellate court
       reversed.
¶ 54        Our supreme court affirmed. The court first determined that the officer’s initial wish to
       detain the defendant was based on a suspicion grounded in circumstances that fell short of
       warranting a stop and that the officer’s actions constituted a show of authority. Thomas, 198
       Ill. 2d at 110. But the court determined that the defendant was not seized within the meaning
       of the fourth amendment by the attempted roadblock, because he chose to run rather than
       stop. Id. at 112. Thus, the defendant was seized only after he was caught. Id. The court noted
       that, had the defendant stopped when the officer blocked his path and submitted to the
       officer’s show of authority, a seizure offensive to the constitution would have occurred. Id.
       However, the officer’s attempt to make an unlawful stop did not implicate the fourth
       amendment, because the defendant prevented the stop by running away. Id. The ultimate stop
       was not an unreasonable seizure, because the defendant’s flight turned the officer’s
       ungrounded suspicion into a suspicion that justified the defendant’s detention. Id. at 112-13
       (citing Wardlow, 528 U.S. at 124-25 (unprovoked flight when faced with a potential
       encounter with the police may raise enough suspicion to justify the ensuing pursuit and
       investigatory stop)). The court noted that its decision was not a license to conduct
       investigatory stops in every case in which a person ignores or fails to heed a baseless police
       order. People have a right to go about their business, and their choice to do so does not
       authorize a subsequent stop. Id. at 114. Thus, Thomas has been limited to circumstances of
       unprovoked flight before a stop occurred, as opposed to flight after an actual unlawful
       detention. People v. Estrada, 394 Ill. App. 3d 611, 620 (2009). In the case of flight after an
       unlawful detention, “subsequent discoveries or justifications are not sufficient to resuscitate
       an encounter that lacked justification at the outset.” Id. at 621. Nor can the basis for the stop
       arise after the fact or be judged in hindsight. Id. at 619.
¶ 55        Here, unlike in Thomas, where the defendant fled, unprovoked, at the sight of the police
       attempting to block his path, defendant initially complied with police instructions to stop and
       was seized. Thus, unlike in Thomas, there was not an unprovoked flight that provided
       justification for the later seizure. Instead, defendant was stopped unlawfully and the attempt
       to frisk him was also unlawful. Accordingly, the case does not fall under the limited
       circumstances of Thomas. As the court noted in Moore, situations in which defendants were
       properly seized after their flight from police officers were cases in which the initial actions of
       the police were justified. See Moore, 286 Ill. App. 3d at 654 (citing cases). None of those


                                                   - 10 -
       cases supported a conclusion that a defendant’s flight following an unjustified police action
       can be the basis of a proper seizure. Id. In discussing this, Moore quoted Professor LaFave:
                    “ ‘The flight of a person from the presence of police is not standing alone
                sufficient to establish probable cause, unless of course the circumstances are such that
                the flight from the officer itself constitutes a crime. Were it otherwise, “anyone who
                does not desire to talk to the police and who either walks or runs away from them
                would always be subject to legal arrest,” which can hardly “be countenanced under
                the Fourth and Fourteenth Amendments.” ’ 2 W. LaFave, Search and Seizure § 3.6(e),
                at 323-24 (3d ed. 1996).” Id.
¶ 56        A search of other jurisdictions reveals additional cases in which the fruits of an unlawful
       Terry stop were suppressed even though the defendant fled during the stop. See, e.g., United
       States v. Parker, 214 F. Supp. 2d 770, 779-80 (E.D. Mich. 2002); Black v. State, 642 So. 2d
       1147, 1148 (Fla. Dist. Ct. App. 1994). Connecticut also follows a set of rules like those seen
       in Villarreal and Moore, in which the timing of the defendant’s flight is a key factor.
       Compare State v. Oquendo, 613 A.2d 1300 (Conn. 1992), with State v. Groomes, 656 A.2d
       646 (Conn. 1995). Cases in which the flight was viewed as an intervening crime or
       independent basis for a new stop or arrest were based on statutory provisions differing from
       those interpreted in Villarreal and Moore, such that the act of fleeing was itself a crime. See,
       e.g., United States v. Dawdy, 46 F.3d 1427, 1430-31 (8th Cir. 1995) (suppression denied
       when resistance provided independent grounds for arrest); State v. Williams, 926 A.2d 340
       (N.J. 2007) (interpreting New Jersey’s obstruction statute); Reynolds v. State, 634 S.E.2d
       842, 845 (Ga. Ct. App. 2006) (act of fleeing was a separate crime).
¶ 57        Finally, the State contends that the evidence was nevertheless admissible under People v.
       Henderson, 2013 IL 114040, a case that considered whether the abandonment of a gun
       during flight from officers broke the causal connection between an illegal stop and the
       discovery of the weapon, making the exclusionary rule inapplicable.
¶ 58        “Under the exclusionary rule, courts are precluded from admitting evidence that is
       gathered by the police in violation of the fourth amendment.” People v. Bernard, 2015 IL
       App (2d) 140451, ¶ 12. “The fruit-of-the-poisonous-tree doctrine is an outgrowth of the
       exclusionary rule.” Id. (citing Henderson, 2013 IL 114040, ¶ 33). “Under that doctrine, a
       fourth-amendment violation is deemed the poisonous tree, and any evidence obtained by
       exploiting that violation will be suppressed as fruit of that tree.” Id. (citing Henderson, 2013
       IL 114040, ¶ 33). The dispositive question is whether, granting the establishment of the
       primary illegality, the objected-to evidence was obtained by exploiting that illegality or
       instead by a means sufficiently distinguishable to be purged of the primary taint. Id. “Said
       another way, a court must consider whether the chain of causation proceeding from the
       unconstitutional conduct became so attenuated, or was interrupted by some intervening
       circumstance, as to remove the taint imposed by the original illegality.” Id.
¶ 59        We apply a three-part test to determine whether the causal chain between illegal police
       conduct and the procurement of the evidence is sufficiently attenuated such that the evidence
       is admissible: (1) the amount of time that elapsed between the illegality and the acquisition of
       evidence; (2) any intervening circumstances; and (3) the purpose and the flagrancy of the
       police misconduct. People v. Mitchell, 355 Ill. App. 3d 1030, 1037 (2005) (citing Brown v.
       Illinois, 422 U.S. 590, 603-04 (1975)). “The rationale for these rules reflects the justification
       of the exclusionary rule itself–to deter unlawful police conduct.” Id. “Where the acquisition

                                                  - 11 -
       of evidence is sufficiently removed from the unlawful police conduct, the deterrent value of
       excluding it is diminished.” Id.
¶ 60       In Henderson, the defendant fled from a vehicle after an illegal stop and dropped a gun in
       the process. Our supreme court rejected a “but for” test, under which evidence would be
       deemed inadmissible simply because it would not have been discovered but for the primary
       illegality. Henderson, 2013 IL 114040, ¶ 34. Instead, it found the case akin to California v.
       Hodari D., 499 U.S. 621, 626-29 (1991), in which a defendant dropped contraband during
       flight from officers. Applying dicta from Hodari D., the court in Henderson noted cases in
       which flight from officers brought the contemporaneous tossing of contraband outside the
       scope of the seizure. Henderson, 2013 IL 114040, ¶ 43. In such a circumstance, the
       contraband was not the fruit of the poisonous tree. Id.
¶ 61       In comparison, in Mitchell, we held that the exclusionary rule applied when, during an
       illegal stop, an officer discovered that the defendant had an outstanding warrant, and
       contraband was later discovered during a search at the police station. There, the short time
       between the arrest and the search, and the fact that the officers stopped the defendant for no
       apparent reason, favored suppression. We also viewed the misconduct as particularly
       flagrant, as the stop appeared to be done randomly for the purpose of checking for warrants.
       Mitchell, 355 Ill. App. 3d at 1037-38; see also United States v. Camacho, 661 F.3d 718 (1st
       Cir. 2011) (regardless of the legality of a frisk, the discovery of a gun was so tainted by an
       illegal stop that it was suppressed).
¶ 62       In Henderson, the defendant’s immediate flight from a stopped vehicle and his
       abandonment of the contraband were sufficient to purge the taint of the unlawful stop. Here,
       by contrast, defendant was simply walking down the street, he submitted to the illegal stop,
       he was further confronted with an unlawful attempt to frisk, and then he fled, without
       abandoning anything. This case is more like Mitchell. While the police conduct here perhaps
       was not as flagrant as in Mitchell, the stop was essentially based on nothing other than
       defendant’s mere presence in the area. Further, by the time of the attempted frisk, the 911
       callers had told the police that defendant was not involved in the crime. Yet the officers
       insisted on frisking him. Defendant responded by lawfully fleeing, and the officers obtained
       the contraband only after they chased and tackled him. Thus, the discovery of the contraband
       was so tainted by the illegal stop that suppression was appropriate.

¶ 63                                     III. CONCLUSION
¶ 64       Defendant stated an arguable constitutional claim of ineffective assistance of counsel.
       Thus, the trial court erred when it dismissed his postconviction petition. Accordingly, the
       judgment of the circuit court of Stephenson County is reversed, and the cause is remanded
       for further proceedings.

¶ 65      Reversed and remanded.




                                                 - 12 -